COBB, Chief Judge,
dissenting.
I dissent on the basis that, as I read the record in this case, the search at issue was not contemporaneous with the arrest, as required by New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981), the case relied upon by the trial court at the suppression hearing. The applicable case is Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). Cf. State v. Chivers, 400 So.2d 1247 (Fla. 5th DCA 1981). Suppression of the disputed evidence would be dispositive, and the state has so stipulated. Accordingly, I would reverse.